Citation Nr: 1242058	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for residuals of a stroke.

4.  Entitlement to service connection for residuals of a concussion.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Veteran also perfected an appeal as to the issues of entitlement to service connection for frozen feet and feet sensitivity.  In a February 2012 decision, the RO granted service connection for frozen feet, thereby satisfying the appeal as to both of those issues.   

The Board acknowledges that a claim for entitlement to service connection for a concussion was finally denied by the RO in September 2006.  However, since that time the Veteran has submitted a service personnel record confirming his receipt of the Combat Infantryman Badge and the Purple Heart.  As this record was not previously on file and is relevant to the claim for entitlement to service connection for a concussion, that claim will be treated as an original claim rather than a claim to reopen a previously denied claim.  See 38 C.F.R. § 3.156(c) (2012).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a heart disorder, residuals of a stroke, and residuals of a concussion are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in combat, which presumably exposed him to excessive noise from explosions and gunfire.  

2.  The Veteran has credibly reported experiencing decreased hearing since exposure to excessive noise in service.

3.  The Veteran currently has a bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss, which constitutes a complete grant of the claim for entitlement to service connection for bilateral hearing loss.  As such, no discussion of VA's duties to notify or assist is necessary regarding this issue.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2012); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id. at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he was exposed to excessive noise, such as explosions, during combat at the Battle of the Bulge in World War II.  In support of his contentions, the Veteran submitted an April 1946 letter, written by an Army Lieutenant under an Army unit's letterhead, which reflects that the Veteran was awarded, among other decorations, the Combat Infantryman Badge and the Purple Heart.  Receipt of these medals is accepted as proof of participation in combat.  See VA Adjudication Procedures Manual M21-1MR, Part IV, Subpart ii, 1.D.13.e.  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

The Federal Circuit has held that the presumption found in section 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Federal Circuit explained that with the presumption, the Veteran did not have to attempt to establish that the event during service led to a disability following service but instead only had to show that the disability incurred in service was a chronic condition that persisted in the years following active duty.  Id. at 999-1000.  

In this case, current bilateral hearing loss disability for VA purposes was shown on testing at a VA audiological examination in August 2010.  Thus, the remaining question is whether the current bilateral hearing loss disability is a chronic condition that persisted in the years following active duty.  

While the Veteran did not seek treatment for hearing loss for years after service, he contends that he has experienced decreased hearing since exposure to excessive noise in service.  Board Hearing Tr. at 4.  The Veteran is competent to testify to experiencing decreased hearing and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the competent and credible evidence of record indicates that the Veteran has had hearing loss since his military service.  

The Veteran was presumably exposed to excessive noise during combat in World War II, has a current hearing loss disability shown on medical testing, and has credibly testified to having hearing loss beginning during service and continuing to the present.  Given the above, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims for service connection.  See 38 C.F.R. § 19.9 (2012).  



	I. VA Examinations

Initially, the Board notes that the Veteran has been awarded medals indicative of his participation in combat - namely, the Combat Infantryman Badge and the Purple Heart.  The Veteran asserts that during combat a bomb exploded near him causing a concussion.  Board Hearing Tr. at 5.  He believes this event is related to a subsequent stroke and his current heart disorder.  As the Veteran is a combat veteran and his recollection of events is consistent with the circumstances of his service, the Board finds that his report of an explosion near him during service to be credible.  See 38 U.S.C.A. § 1154(b).  The Veteran has also reported that he has had headaches since shortly after the explosion and that during service he was told he had a heart condition with uneven beats, skipping beats, and irregularity.  Board Hearing Tr. at 12, 13.  

The Veteran previously reported for VA traumatic brain injury and cold injury protocol examinations.  As explained below, the Board is finding the medical opinions offered after these examinations to be inadequate and the Veteran should be scheduled for additional VA brain and heart examinations.  

After a VA traumatic brain injury examination in July 2011, an examiner noted that there was no traumatic event to the head based on a review of the Veteran's claims file and a traumatic brain injury cannot be established.  As noted above, the Board accepts as credible that during service there was an explosion near the Veteran.  The Veteran reports a loss of consciousness after the explosion.  The Veteran should be afforded another VA examination to determine if he has any residuals from losing consciousness after a bomb exploded near him during service.  

After a VA cold injury protocol examination in July 2012, an examiner opined that current heart condition, atrial fibrillation and stroke were not caused by or a result of in service chest concussion injury.  The rationale for this opinion is unclear and should be clearly laid out after an additional examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2012) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2012) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

	II. Records Development

The AOJ has indicated that the Veteran's service records were destroyed in an accidental fire at the National Personnel Records Center (NPRC) in 1973.  However, the file does not appear to include documentation verifying that the Veteran's records were affected by this fire.  On remand, the AOJ should contact the appropriate facility and request the Veteran's service records.  If the records were destroyed in an accidental fire or are otherwise unavailable this should be clearly documented in the claims file.  

The AOJ also attempted to obtain Surgeon General's Office (SGO) records and sick and morning report records related to the Veteran.  The Veteran's Enlisted Record and Report of Separation Honorable Discharge indicates that he served in the U.S. Army with Company I, 424th Infantry.  When previously requesting the above records the AOJ incorrectly identified the Veteran's unit as Company 1 (as opposed to "I") of the 424th Infantry.  In addition, when reporting that morning reports and sick reports could not be located, NPRC identified the Veteran's unit as Company 1 of the 242nd Infantry.  Given these discrepancies, another attempt to obtain SGO records and sick and morning reports related to the Veteran should be made using his correct unit.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's service treatment records from the appropriate facility.  If the records were destroyed in an accidental fire or are otherwise unavailable this should be clearly documented in the claims file.  

2.  Request that NPRC research SGOs and sick and morning reports related to the Veteran while he served in Company I, 424th Infantry, U.S. Army. 

3.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA brain examination to determine if the Veteran has any residuals of a stroke or concussion, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran (1) has any residuals from an injury causing loss of consciousness during service, or (2) had a cerebrovascular accident in 2005 as a result of an injury causing loss of consciousness during service or the cerebrovascular accident is otherwise related to service.  

For purposes of the opinion, the examiner should accept as fact that the Veteran lost consciousness after a bomb exploded near him during service.  A rationale for all opinions expressed should be provided.

4.  After the development in paragraphs (1) and (2) has been accomplished to the extent possible, schedule the Veteran for a VA heart examination to determine the nature of any current heart disorders, to include atrial fibrillation, congestive heart failure, and coronary artery disease, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide diagnoses for all current heart disorders.  For each diagnosed heart disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to service.  

For purposes of the opinion, the examiner should accept as fact that the Veteran lost consciousness after a bomb exploded near him during service and experienced what he perceived as irregularities in his heartbeat during service.  A rationale for all opinions expressed should be provided.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  For example, if the evidence warrants service connection for residuals of a concussion, the AOJ should consider whether additional medical opinions are necessary to determine if the claimed heart disorder and residuals of a stroke were caused or aggravated by the residuals of a concussion.  

6.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


